DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-23 and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese reference (JP 11-189154).
The JP reference discloses a trim assembly comprising trim part 9 that includes at least one bearing device at 11, 12, a device shown in Fig. 2 that is readable as a first emergency catch device including first support 10, first catch bolt 21 with a contact surface facing the trim part, and mount 20 readable as a first spacer; wherein, the first catch bolt and the first spacer are connected to first support 10. The structure of the JP reference is considered to include the combination of features of instant claim 13.
Regarding instant claim 14, the trim part in the structure of the JP reference includes at least one first flap 9. 
Regarding instant claim 15, consider the first flap pivot axis at 11, 12 in the structure of the JP reference.
Regarding instant claims 16-18, the first emergency catch device shown in Fig. 2 of the JP reference is connected to trim part 9.
Regarding instant claims 19-21, consider the structure shown in Fig. 2 of the JP reference, wherein the first emergency catch device is configured for coupling to trim part 9 via first closure 15 arranged on trim part 9.
Regarding instant claim 22, consider the structure of the JP reference, wherein first closure 15 is include a head portion that is readable as a first lock catch.
Regarding instant claim 23, consider the structure of the JP reference, wherein first closure 15 is formed as a bolt lock with a locking stud.
Regarding instant claim 29, consider the structure of the JP reference, wherein trim part 9 is readable as being connected (directly or indirectly) to the vehicle chassis via the bearing device at 11, 12.
Regarding instant claim 30, consider the structure of the JP reference, wherein trim part 9 is readable as being connected (directly or indirectly) to the vehicle chassis via the first emergency catch device shown in Fig. 2.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese reference (JP 11-189154) in view of Do (US 2017/0274912).
The JP reference is applied above.
Do discloses a structure having plurality of protruding parts and a trim assembly configured with a plurality of cutouts/openings 32-35 to accommodate the various protruding parts. In view of Do, it would have been obvious to one of ordinary skill in the art to modify the structure of the JP reference to include protruding parts and cutouts/openings, similar to that taught by Do, for performing expected functions and achieving expected advantages thereof. The structure of the JP reference, as modified, is considered to include the combination of features of instant claim 24-27, wherein the cutouts/openings are also readable closure cutouts, as broadly claimed, and at least one of the cutouts/openings in the structure of the JP reference, as modified, that is nearest to the first closure is also readable as an opening in a region of the first closure, as broadly claimed.
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese reference (JP 11-189154) in view of Japanese reference (JP 2000-52981).
JP ‘154 is applied above.
JP ’981 discloses a mounting structure including mount/spacer 18 formed as an elastic buffer. In view of JP ‘981, it would have been obvious to one of ordinary skill in the art to form mounting 20, which is readable as a spacer in the structure of JP ‘154, as an elastic buffer, similar to that taught in JP ‘981, for performing the expected function and achieving expected advantage thereof, such as to control vibration for reducing noise.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Japanese reference 2012-6466 discloses a mounting structure including access openings 105. Kassouni (US 5,407,310) discloses a mounting structure including mounting bolts and snap-lock devices. Kreuzweger (US 2016/0152248) discloses a trim assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617